         Case 1:19-cv-09895-VEC Document 31 Filed 03/19/20 Page 1 of 2



                                                                  USDC SDNY
Jason M. Drangel (JD 7204)
                                                                  DOCUMENT
jdrangel@ipcounselors.com
                                                                  ELECTRONICALLY FILED
Ashly E. Sands (AS 7715)
                                                                  DOC #:
asands@ipcounselors.com
                                                                  DATE FILED: 3/19/2020
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Shenzhen Smoore Technology Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SHENZHEN SMOORE TECHNOLOGY
LTD.,
Plaintiff

v.
                                                            CIVIL ACTION No.
AXXXXXXXX, et al,                                           19-cv-9895 (VEC)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Shenzhen
Smoore Technology Ltd. (“Plaintiff”), by its undersigned attorneys, hereby gives notice of
dismissal of all claims against Defendant electronicsbest in the above-captioned action, with
prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                1
        Case 1:19-cv-09895-VEC Document 31 Filed 03/19/20 Page 2 of 2



Dated: March 18, 2020                        Respectfully submitted,

                                                   EPSTEIN DRANGEL LLP


                                             BY: __/s/ Brieanne Scully_____
                                                  Brieanne Scully (BS 3711)
                                                  bscully@ipcounselors.com
                                                  EPSTEIN DRANGEL LLP
                                                  60 East 42nd Street, Suite 2520
                                                  New York, NY 10165
                                                  Telephone:      (212) 292-5390
                                                  Facsimile:      (212) 292-5391
                                                  Attorneys for Plaintiff
                                                  Shenzhen Smoore Technology Ltd.

It is so ORDERED.

Signed at New York, NY on ____________
                             March 19 ___, 2020.


                                      ________________________________
                                      Judge Valerie E. Caproni
                                      United States District Judge




                                         2
